Plaintiff's petition, as copied in his brief, being, upon its face, sufficient, as against a general demurrer, it was not necessary, under rule 25 (38 Okla. x, 137 P. xi), to also set out in the brief copies of the attached exhibits of the affidavit for attachment, the order of attachment, and the journal entry of judgment in the action in which the attachment was sued out, these being exhibits not required by statute to be attached to the petition, as, in the absence of anything to the contrary, it must be presumed that exhibits do not negative the allegations of the pleadings to which the same are attached. It would have been necessary, however, under this rule, for plaintiff to copy the exhibits into his brief if he had desired this court to examine the same in aid of his petition. But, as the petition, at the point attacked, appears to be sufficient, without recourse to the aid of exhibits, the burden was upon the defendants to show, if true, that the allegations of the petition are negatived by the exhibits.
Assuming, without deciding, that the judgment for debt against this plaintiff, as defendant in the action in which the attachment was sued out, without reference therein to the attachment, does not so much as raise even a rebuttable presumption that the attachment had been dismissed, dissolved, or abandoned (see section 4112, Stat. 1893; section 4856, Rev. Laws 1910), we think it clear that it does not preclude the plaintiff from proof of his allegation *Page 538 
of abandonment. An attachment may be abandoned in many ways, as by a voluntary surrender of the attached property to the person from whom it was taken, or by the failure of the officer to retain control of it, or by an act or omission wholly inconsistent with the right to assert the existence of the same. See 2 Rawle C. L., Attachment, section 80, pp. 867, 868, section 81, pp. 868, 869, and section 116, pp. 902, 903; Am. Dig. (Cent. Ed.) Attachment, sections 968-969; Am. Dig. (Dec. Ed. and Key-No. Series) Attachment, sections 274, 368, 371.
Defendants reiterate their contention to the effect that plaintiff's allegations of the termination of the attachment proceedings are qualified and in effect destroyed by the following concluding words:
"By taking judgment for the sum sued for in that case,thereby waiving the attachment part of the suit in said court."
The allegations of the petition in this respect are as follows:
"That said attachment suit in the county court of Stephens county, Okla., was abandoned by this defendant about the 31st day of October, 1910, and has never at any time been prosecuted by said defendant, and said cause was fully disposed of in said county court of Stephens county before the filing of this suit, by this defendant, the plaintiff in the county court of Stephens county, by taking judgment for the sum sued for inthat case, thereby waiving the attachment part of the suit insaid court."
It would seem that the italicized words, with which the foregoing allegations are concluded, might be regarded as so qualifying all preceding allegations tending to show the termination of the attachment in said case in the county court as to make the fact of abandonment depend alone upon the effect of the judgment for the *Page 539 
debt without mention of the attachment, if it were not for the rule which requires that, as against such demurrer, a pleading must be liberally construed and is deemed sufficient unless its defects are so substantial and fatal that, taking all the facts to be admitted, such pleading states no cause of action or ground of defense. Smith-Wogan Hardware   Implement Co. v. Jos.W. Moon Buggy Co., 26 Okla. 161, 108 P. 1103; Calman v.Kreipke, 40 Okla. 516, 139 P. 698.
So construed, it cannot be said that the allegation "that said attachment suit in the county court of Stephens county, Okla., was abandoned by this defendant about the 31st day of October, 1910, and has never at any time been prosecuted by said defendant," followed first thereafter as it is by the allegation that "said cause was fully disposed of," etc., is so qualified and limited by said conclusion in the said italicized words, which apparently so qualifies only the last preceding allegation, although it must be conceded that such pleading is barely sufficient even as against such demurrer. Said concluding clause, within itself, alleges that said judgment, in effect, is a waiver of such attachment; and this allegation or the preceding allegation of abandonment would seem to be surplusage if the contention of defendants is correct, while familiar rules of construction must discipline us not to unnecessarily treat any allegation as surplusage. The instant case was commenced on March 1, 1911, four months after the entry of said judgment; and the allegation that the attachment was abandoned about October 31, 1910, "and has never at any time been prosecuted by said defendant," strengthens our construction that the allegation of abandonment is not wholly dependent upon nor limited to the effect of said judgment. This allegation *Page 540 
does not seem easily susceptible of the qualification for which the defendants contend; and, in effect, it seems to be of itself an allegation of abandonment. Intervening, as it does, between the preceding specific allegation of abandonment and said conclusion of the paragraph, it seems to forbid the extension of the qualifying effect of said concluding clause beyond the allegation that "said cause was fully disposed of in said county court," etc. We say all this in view of the permissibility of proof of other facts which, together with the fact that the judgment is merely for the debt, without reference to the attachment, might show an abandonment of the attachment.
We think the allegation in plaintiff's petition that he was engaged "in business of undertaking, and selling furniture at retail in the city of Duncan," and that his "stock of merchandise in the city of Duncan" was taken in the attachment, sufficiently describes the property, as against a general demurrer.
It must be remembered that this case is here upon a sustention of a general demurrer to plaintiff's petition, and not upon any question of defendant's right to demand more definite and certain allegations in plaintiff's petition.
In our opinion, this court should adhere to the original opinion and the conclusion therein reached.
By the Court: It is so ordered. *Page 541